18-10122-jlg   Doc 216   Filed 11/27/19    Entered 11/27/19 11:01:47    Main Document
                                          Pg 1 of 3


                                               U.S. Department of Justice
                                               Office of the United States Trustee
                                               Southern District of New York

                                                U.S. Federal Office Building
                                                201 Varick Street, Room 1006
                                                New York, NY 10014
                                                Phone: (212) 510-0500
                                                Direct: (212) 510-0539
                                                Fax: (212) 668-2361


                                                November 27, 2019

Honorable James L. Garrity
United States Bankruptcy Court
One Bowling Green
New York, New York 10004

      Re:      Penny Ann Bradley
               Case No. 18-10122 (jlg)

Dear Judge Garrity:

        This Office has reviewed the letter of the debtor Penny Ann Bradley (the
“Debtor”) filed on November 26, 2019. The debtor states in the letter that “upon the
filing of Amended Schedules and Amended Operating Reports, the Debtor will be
fully compliant with the administrative obligations under the Bankruptcy Code,
Bankruptcy Rules, Local Bankruptcy Rules, and United States Trustee Guidelines.”

      The Court should be aware of the following:

Tax returns

      Within the last few weeks, my Office has been provided with copies of the
Debtor’s amended tax returns for 2014 and 2015, and tax returns for 2016, 2017
and 2018. These tax returns are all dated November 11, 2019.

      The 2014 and 2015 tax returns sent to my office were prepared by Klinger &
Klinger LLP with the following disclaimer: “We have prepared the enclosed
amended returns from information provided by you without verification or audit.”
The 2018 tax returns have the disclaimer that is found in the 2014 and 2015
statements.

      The 2016 and 2017 tax returns do not have similar disclaimers.
18-10122-jlg   Doc 216   Filed 11/27/19    Entered 11/27/19 11:01:47   Main Document
                                          Pg 2 of 3




Honorable James L. Garrity
Page 2 of 3
November 27, 2019
___________________________________________________________________

Monthly operating reports

      The last Monthly operating report was filed for the month of September 2019,
Dkt. No. 189. This monthly operating report has the following disclaimer:




        To our knowledge, all filed monthly operating reports have a similar
disclaimer. Further, this Office has not received the tax returns of PBOR or the
“affiliated entities under control of the Debtor.”
18-10122-jlg   Doc 216   Filed 11/27/19    Entered 11/27/19 11:01:47   Main Document
                                          Pg 3 of 3


Honorable James L. Garrity
Page 3 of 3
November 27, 2019
___________________________________________________________________

      It is the position of the United States Trustee that the Debtor is not in
compliance with her obligations as a fiduciary in a bankruptcy case. Therefore,
absent some further explanations from the Debtor, the United States expects to
proceed with his motion on the next hearing date.


                                                WILLIAM K. HARRINGTON
                                                UNITED STATES TRUSTEE

                                                By    /s/ Greg M. Zipes
                                                      Greg M. Zipes
                                                      Trial Attorney
